       Case 1:19-cv-00805-SCY-JHR Document 27 Filed 03/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SANDRA VILLELA, as Special Administrator
Of the Estate of Vicente Antonio Villela,
and as Personal Representative of the Wrongful
Death Estate of Antonio Villela, and GUADALUPE
MOTA, Individually and as next-friend of the minor
Child Abril Sofia Villela and Julio Vicente Villela,

       Plaintiffs,

vs.                                                                  CIV 19-805 SCY/JHR

BERNALILLO COUNTY, CORRECTIONS
OFFICER LT. KEITH BRANDON,
CORRECTIONS OFFICER LT. ERICA
GUTIERREZ, CORRECTIONS OFFICER
JOHN SANDOVAL, CORRECTIONS OFFICER
SETH ROMERO, CORRECTIONS OFFICER
DAVID HUNTER, CORRECTIONS OFFICER
SEAN ADDY, CORRECTIONS OFFICER JESSE
THOMPSON, CORRECTIONS OFFICER LEVI
CAIZZA, CORRECTIONS OFFICER ARMANDO
GRANILLO, collectively both Individually and in
their Official Capacities,

       Defendants.

                               ORDER FOR STATUS REPORT

       THIS MATTER comes before the Court following its Order Deferring Ruling on Motion

to Intervene and Staying Case. Doc. 26. In that Order, the Court stayed this case, pending the

resolution of the Motion to Ratify Sandra Villela as Wrongful Death Personal Representative in

state court case D-202-CV-2019-02001. Doc. 26 at 5. The Court ordered Plaintiffs to file a status

report informing it when the state court motion is resolved. The state court issued an order

denying the Motion to Ratify Sandra Villela as Wrongful Death Personal Representative on

February 28, 2020, but Plaintiffs have not yet filed a status report. Accordingly, Plaintiffs and

Proposed Intervenor Adam S. Baker are directed to file a joint status report by March 20, 2020



                                                 1
      Case 1:19-cv-00805-SCY-JHR Document 27 Filed 03/06/20 Page 2 of 2



addressing how the state court order impacts the pending Motion to Intervene (Doc. 12) and

informing the Court of any agreements made between the parties.

       IT IS SO ORDERED.




                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by Consent




                                               2
